Citation Nr: 1340713	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-28 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard from January 1983 to June 1983.  He also had verified active duty service from August 1990 to June 1991, including service in the Southwest Asia Theater of Operations from September 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they contain an October 2013 Appellate Brief Presentation relevant to the issue on appeal.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to posttraumatic stress disorder (PTSD) was raised in a June 2012 statement submitted by the Veteran, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  In a July 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for a left shoulder disability.

2.  The evidence received since the July 2007 Board decision, by itself or when considered with the previous evidence of record, is cumulative and redundant of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The July 2007 Board decision denying entitlement to service connection for a left shoulder disability is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1104, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, including notification regarding what constitutes new and material evidence when reopening a claim, as well as what information and evidence must be submitted by the Veteran and what will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in November 2010, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and VA treatment records.

The Veteran submitted a statement in June 2008 indicating that some of the men he served with knew that he had hurt his shoulder during Operation Desert Shield, but no specific names or corroborating statements were provided.  The Board notes that this was insufficient information for VA to undergo any attempt at seeking corroboration of the Veteran's claim.  Furthermore, even if these individuals corroborated the Veteran's allegation of an in-service shoulder injury, it would not provide the necessary competent medical evidence of a nexus between a current disability and service which would allow reopening of the claim.  See 38 C.F.R. § 3.156(a); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (The duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim; the duty is limited to specifically identified documents that, by their description, would be facially relevant and material to the claim.).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) (2013).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).



Analysis

In this case, the record reflects that the appellant was denied entitlement to service connection for a left shoulder disability in a March 2003 rating decision.  The evidence of record at the time consisted primarily of the Veteran's service treatment records and his VA treatment records.  

The Veteran's service medical records were negative for any complaints or findings of shoulder disabilities.  In a March 1991 redeployment examination, the Veteran denied ever having had a painful or "trick" shoulder.  The examiner also reported that the Veteran had occasional mild arthralgias.  Upon physical examination, the Veteran's upper extremities were clinically evaluated as "normal." 

Post-service VA treatment records showed that he had complained of migratory arthralgia in multiple joints, including his shoulders, in May 1994, and in February 2002, he reported having had pain in multiple joints, including his shoulders, since his service in the Persian Gulf.

The Veteran submitted a notice of disagreement in February 2004, and in July 2004 he perfected an appeal of this decision to the Board.

Additional VA treatment records were acquired and reviewed before the case was readjudicated by the RO in an August 2005 supplemental statement of the case.  In July 2003, the Veteran was treated for complaints of joint pain in the shoulders since his return from the Persian Gulf.  In September 2003, the Veteran again complained of bilateral shoulder pain.  Upon physical examination of the shoulders, mild crepitations were noted, bilaterally.  There was mild tenderness at the bilateral acromioclavicular joint, and internal rotation was painful.  The Veteran was diagnosed with degenerative joint disease of both shoulders, with rotator cuff syndrome.  X-rays of the Veteran's shoulders were interpreted as showing essentially normal bilateral shoulder joints.  In April 2004, the Veteran was diagnosed with bilateral shoulder pain which was probably secondary to impingement/rotator cuff tendonitis.

October 2004 X-rays of the left shoulder showed degenerative disease of the acromioclavicular joint, and magnetic resonance imaging (MRI) showed acromioclavicular arthrosis.  In February 2005, the Veteran was diagnosed with left shoulder acromioclavicular arthrosis impingement and underwent left shoulder acromioplasty surgery.

In June 2005, the Veteran underwent a VA general examination.  The Veteran reported that bilateral shoulder pain had started as a residual of a left knee injury while service in Operation Desert Storm, and the examiner diagnosed the Veteran with status post corrective surgery for left shoulder impingement syndrome.

The Board issued a decision in July 2007 which denied the claim of entitlement to a left shoulder disability because there was no competent medical evidence on file linking the left shoulder disability to any incident during active service or ACDUTRA.  The July 2007 Board decision was not appealed.  As discussed above, Board decisions that are not timely appealed are final, and new and material evidence must be presented to reopen the previously disallowed claim.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1104, 20.1105.  See Hickson, 12 Vet. App. at 251.  The July 2007 Board decision denying the claim is therefore final and is not subject to revision on the same factual basis.

In May 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a left shoulder disability.  In August 2008, the RO denied the claim on the basis that the Veteran had not submitted any new and material evidence.  

Since the last final denial, additional VA treatment records have been received which relate to the treatment of a left shoulder disability.  In May and June 2008, the Veteran complained of continuing left shoulder pain.  In May 2009, the Veteran complained of having worsened and constant left shoulder pain.  An MRI showed post operative changes, bony hypertrophy causing mass effect on the supraspinatus muscle, and evidence of tendinopathy.  A June 2009 examination found painful range of motion above chest level and diagnosed the Veteran with left shoulder tendinopathy.  Later that month, the Veteran's physician also noted that there was possible impingement.  In May 2010, the Veteran was again treated for left shoulder pain.

On review of the record, the Board has determined that new and material evidence to reopen the claim of service connection for a left shoulder disability has not been received.  The Veteran's claim for service connection was previously denied on the basis that the evidence failed to establish that a left shoulder disability had its onset during active duty service or ACDUTRA, or was otherwise related on an event or injury in service.

The pertinent evidence received since the last final denial consists only of additional VA treatment records and the Veteran's repeated assertions that his left shoulder diagnosis was due to service.  These records merely continue to show treatment for and diagnosis of a left shoulder and the Veteran's duplicative assertions that his left shoulder disability is related to service.  None of this evidence is new and material, and it does not relate to an unestablished fact necessary to substantiate the claim.  While the record now contains additional records documenting treatment of left shoulder disabilities, including post operative residuals from acromioplasty surgery, arthralgia, and tendinopathy, this evidence is wholly cumulative, as a current diagnosis of a left shoulder disability had already been clearly established prior to July 2007.  The Veteran's assertions and opinions are, likewise of those that had already been associated with the file prior to the Board's July 2007 decision.  Evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin, 203 F. 3d at 1347.  Thus, even though VA has received additional records pertaining to left shoulder treatment, the evidence is essentially duplicative of evidence received in the past.

Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented, and the claim is not reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for a left shoulder disability is denied.




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


